By the Court.
Tbe motion is insufficient, for it is not to be presumed that tbe jury founded their verdict upon tbe insufficient counts; and as there are several counts in tbe declaration, which are well and sufficiently alleged, it contains substantial grounds to entitle tbe plaintiff to judgment; besides, tbe defendant might have demurred to the insufficient counts. Tbe rule laid down in tbe books, as adopted in Great Britain to tbe contrary in civil actions, appears not to be founded in good reason, although the same rule in criminal actions doth not bold, (for in those if any one of the allega,-tions is sufficient, tbe defendant is bolden) yet tbe reason is tbe same in both civil and criminal prosecutions.